DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 08/19/2021 has been received and entered.  Currently Claims 1, 5, 7, 21, 25, 27-28 and 32-44 are pending.

Response to Arguments
Applicant argues on pages 8-9 of applicant’s remarks that Hasek does not describe "determining an encryption format that is compatible with an endpoint device that is an intended recipient for [a requested] content segment [associated with a time period in a content stream]; generating, for the content segment: one or more encrypted portions of content that are encrypted in the encryption format [that is compatible with the endpoint device]" as recited in the amended claims.
The examiner respectfully disagrees.  The examiner refers to the below new ground(s) of rejection.  In particular, Visharam teaches sending a request for a content segment when a cache miss occurs ([0251], [0288], [0338]-[0339], [0363], [0414]).  Hasek teaches determining end user device capabilities such as encryption/DRM support and encrypt/transcrypt content to a format for delivery to the end user ([0138], [0151], [0157], [0163], [0165], [0216], [0218]-[0219], [0230]).  It is obvious to one of ordinary skill in the art that an encryption format compatible with the end user device is determined, in order for the content to be encrypted for delivery to the end user device for playback.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Visharam with the teachings of Hasek to include transcrypting content in order to securely provide content to end user devices based on the capabilities of the end user device.  Therefore, Visharam in view of Hasek teaches limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21, 25, 28, 32 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Visharam et al. US2012/0254456 hereinafter referred to as Visharam, in view of Hasek US2009/0083279, and MacLean et al. US2007/0160208 hereinafter referred to as MacLean.
As per claim 1, Visharam teaches a method comprising: receiving, from a streaming server associated with a content distribution network, a request for a content segment associated with a time period in a content stream (Visharam paragraph [0251], [0288], [0338]-[0339], [0363], [0414], when a cache miss occurs, send a request for the content segment); 
storing, in a cache associated with the content distribution network, unencrypted portion of content indicating timing information (Visharam paragraph [0061], [0082], [0251], [0262]-[0264], [0282]-[0283], [0288], [0339], [0341], storing metadata including timing information in cache); and
sending, to the streaming server,  content to cause playback, by the endpoint device, of the requested content segment (Visharam paragraph [0263], [0288], [0338]-[0339], send requested content to streaming server). 
Visharam does not explicitly disclose determining an encryption format that is compatible with an endpoint device that is an intended recipient for content;
generating, for the content: one or more encrypted portions of content that are encrypted in the encryption format; 
storing, in a cache, unencrypted content and the one or more encrypted portions of content; and
sending, the one or more encrypted portions of content of requested content. 
Hasek teaches determining an encryption format that is compatible with an endpoint device that is an intended recipient for content (Hasek paragraph [0138], [0151], [0163], [0165], [0216], [0218]-[0219], 
generating, for the content: one or more encrypted portions of content that are encrypted in the encryption format (Hasek paragraph [0138], [0151], [0157], [0163], [0165], [0218], encrypt/transcrypt content for delivery to user device),; 
storing, in a cache, unencrypted content and the one or more encrypted portions of content (Hasek paragraph [0165], [0191]-[0192], [0194], store encrypted content and content metadata in cache); and
sending, the one or more encrypted portions of content of requested content (Hasek Figs. 1-2A, paragraph [0134], [0158], [0165], deliver encrypted content to user device). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Visharam with the teachings of Hasek to include transcrypting content in order to securely provide content to end user devices based on the capabilities of the end user device.  
Visharam in view of Hasek does not explicitly disclose generating, for content segment: an unencrypted portion of content indicating timing information for one or more encrypted portions of content; 
sending, the unencrypted portion of content and the one or more encrypted portions of content to cause decryption and playback, by endpoint device. 
MacLean teaches generating, for content segment: an unencrypted portion of content indicating timing information for one or more encrypted portions of content (MacLean paragraph [0015], [0024], [0039], [0049], selectively encrypt a portion of content.  Leaving another portion of the content in the clear such as trick play data, PES headers and so forth); 
sending, the unencrypted portion of content and the one or more encrypted portions of content to cause decryption and playback, by endpoint device (MacLean Fig. 5, paragraph [0022], [0024], [0030]-[0031], [0067], sending the content which includes encrypted portion and unencrypted portion to user device). 


As per claim 5, Visharam in view of Hasek and MacLean teaches the method of claim 1, further comprising: sending, to the endpoint device, an encryption key usable to decrypt the one or more encrypted portions of content, wherein access to the encryption key is controlled by digital rights management (Hasek paragraph [0077], [0151], [0157], [0165], sending encrypted content to user; MacLean Fig. 5, paragraph [0015]-[0017], [0024], [0046]-[0047], [0065], [0067], sending the content key to the user device). 

As per claim 36, Visharam in view of Hasek and MacLean teaches the method of claim 5, wherein the sending comprises sending, to the endpoint device via an in-band or out-of-band channel, the encryption key (MacLean Fig. 5, paragraph [0015]-[0017], [0024], [0046]-[0047], [0065], [0067], sending the content key to the user device).  

As per claim 37, Visharam in view of Hasek and MacLean teaches the method of claim 1, wherein the one or more encrypted portions of content comprise copies of a same portion of the content segment that are encrypted in the encryption format and at least one additional encryption format (Visharam paragraph [0251], [0288], [0338]-[0339], [0363], [0414]; Hasek paragraph [0151], [0157], [0165], [0218], transcrypt content; MacLean paragraph [0043]-[0044]).  

As per claim 38, Visharam in view of Hasek and MacLean teaches the method of claim 1, wherein the timing information comprises at least one of a presentation timestamp, a decoding timestamp, or a packetized elementary stream (PES) header (MacLean paragraph [0015], [0041], [0049]).  

As per claims 21, 25, 28, 32, 34-35 and 39-41, the claims claim a device and a non-transitory computer readable storage medium essentially corresponding to the method claims 1, 5 and 36-38 above, and they are rejected, at least for the same reasons.

Claims 7, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Visharam in view of Hasek and MacLean, and further in view of Yanagihara et al. US2008/0010207 hereinafter referred to as Yanagihara.
As per claim 7, Visharam in view of Hasek and MacLean teaches the method of claim 1, further comprising: removing the one or more encrypted portions of content from the cache (Hasek paragraph [0196], [0205]-[0208], delete content from cache; MacLean Fig. 5, paragraph [0024], [0051], [0062], [0067]).
Visharam in view of Hasek and MacLean does not explicitly disclose receiving information indicative of an invalidated encryption key; removing content from storage based on the receiving information indicative of the invalidated encryption key, wherein the content was encrypted using the invalidated encryption key.
Yanagihara teaches receiving information indicative of an invalidated encryption key; removing content from storage based on the receiving information indicative of the invalidated encryption key, wherein the content was encrypted using the invalidated encryption key (Yanagihara paragraph [0126]-[0128], [0139], [0181], when the content key has expired, delete the content key and delete the encrypted content).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Visharam in view of Hasek and MacLean with the teachings of Yanagihara to include deleting encrypted content when the content key expires in order to periodically change the content key and to prevent unauthorized access to protected content.

As per claims 27 and 33, the claims claim a device and a non-transitory computer readable storage medium essentially corresponding to the method claim 7 above, and they are rejected, at least for the same reasons.

Allowable Subject Matter
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY TSANG/Primary Examiner, Art Unit 2495